Citation Nr: 1213575	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-22 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a 100 percent evaluation for one year, commencing after the initial grant of a one month temporary total rating under 38 C.F.R. § 4.30, for revision of left total knee arthroplasty, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to July 1962.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In December 2011, the Veteran argued, through his representative, that an increased evaluation of 60 percent is warranted for his service-connected left knee disability.  This is an issue distinct from the issue before the Board.  As his issue has not been developed for appellate review, it is referred to the RO for appropriate action.  


FINDING OF FACT

On July 3, 2007, the Veteran underwent a revision of left total knee arthroplasty.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for one year, commencing after the initial grant of a one month temporary total rating under 38 C.F.R. § 4.30 (2011), based upon the revision of left total knee arthroplasty on July 3, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating this appeal.  This is because the Board is taking action favorable to the Veteran by granting the full benefit sought on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that he is entitled to a 100 percent evaluation for one year following his July 3, 2007 revision of a left total knee arthroplasty under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The RO notified the Veteran that Diagnostic Code 5055 does not apply in this case, and therefore, the 100 percent convalescence evaluation assigned under the provisions of 38 C.F.R. § 4.30 for the period from July 3, 2007, to October 1, 2007, is proper.  

By way of history, VA granted service connection for osteochondritis dissecans, left knee, in a November 1962 rating decision.  On April 6, 1995 the Veteran underwent a left total knee arthroplasty.  In October 1995, the RO granted a total evaluation for the period from April 6, 1995 to July 1, based on surgical or other treatment necessitating convalescence.  In the December 1995 rating decision, the RO determined that the October 1995 rating decision was clearly and unmistakably erroneous by failing to apply the schedular criteria which states that for total replacement of a major joint, a 100 percent evaluation is assigned for one year following a convalescent period of month and also failing to apply the minimum rating evaluation of 30 percent following total knee replacement.  The October 1995 rating decision was revised and the Veteran's service-connected left knee disorder was assigned a 100 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5055 from April 6, 1995 to May 1, 1996, at which time a 30 percent rating was assigned.  

In July 2007, the Veteran's representative filed a claim for an increased evaluation based on convalescence for the July 3, 2007 revision left total knee arthroplasty.  Submitted with that claim were treatment records signed by "D.W.," M.D., including the report of the July 3, 2007 revision of the left total knee arthroplasty.  In December 2007, a rating decision granted a 100 percent evaluation for the period from July 3, 2007 to October 1, 2007, pursuant to 38 C.F.R. § 4.30, for the Veteran's revision of the left total knee arthroplasty, with a 30 percent evaluation assigned beginning on October 1, 2007.  

The December 2007 rating decision also found clear and unmistakable error in the December 1995 rating decision by failing to to include the initial one month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Accordingly, the December 1995 rating decision was revised and the Veteran's service-connected left knee disorder was assigned a 100 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5055 from April 6, 1995 to June 1, 1996, at which time a 30 percent rating was assigned.  

The Veteran contends that that, pursuant to 38 C.F.R. § 4.71 Diagnostic Code 5055, he is entitled to a 100 percent evaluation for a period of one year following a July 3, 2007 revision of left total knee arthroplasty.  The Veteran argues that Diagnostic Code 5055 does not require a total knee joint replacement and that the July 3, 2007 revision left total knee arthroplasty satisfies the criterion for a 100 percent evaluation for one year following the surgery.  The RO found that Diagnostic Code 5055 does not apply in this case and that the 100 percent convalescence evaluation assigned pursuant to 38 C.F.R. § 4.30, for the period from July 3, 2007 to October 1, 2007, is proper.  

Under Diagnostic Code 5055, a 100 percent evaluation will be assigned for a prosthetic replacement of a knee joint for one year following implantation of the prosthesis.  Thereafter, the service-connected knee disability will be evaluated based upon any residual impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Note (1) indicates that the 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  

The July 3, 2007 operation report documents that following incision of the Veteran's left knee the tibial component was grossly loose.  The operative report indicates that drill holes into the sclerotic tibial bone and a tibial tray with a 19 by 75-millimeter stem extension and a 21-millimeter polyethylene implant was cemented into place.  

The factual evidence of record shows that on July 3, 2007, the Veteran underwent a revision of a left total knee arthroplasty, which required prosthetic replacement of part of the knee joint.  The applicable diagnostic code specifically stipulates that a veteran who has undergone a prosthetic replacement of a knee joint will receive a 100 percent evaluation for 13 months following implantation of the prosthesis.  This diagnostic code does not differentiate between a partial and a total knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  As such, the Board finds that a 100 percent evaluation for one year, commencing after the initial grant of a one month temporary total rating under the provisions of 38 C.F.R. § 4.30, is warranted for the Veteran's service-connected left knee disability, based upon a revision of left total knee arthroplasty on July 3, 2007.  


ORDER

Commencing after the initial grant of a one month temporary total rating under the provisions of 38 C.F.R. § 4.30, a 100 percent evaluation for one year based upon a revision left total knee arthroplasty on July 3, 2007, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


